1.	Claims 9-11, 14-15, 20, 27-30 are allowed.

                                          REASONS FOR ALLOWANCE
Based on prior art search results, the prior art neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach, “sending by the computing device, the coalesced marked data to the trading device at the coalescing period end time when the price level transition is not identified to have occurred”.

The closest prior art of record are:
1)The closest prior art of record, US Patent 7,567,930 to Schluetter et al, discloses, “ A network device coalesces data received from an exchange, and provides a user with the opportunity to receive fewer, but up-to-date, data updates from an exchange when duplicate prices become available or a large volume of prices becomes available suddenly. Accordingly, the trader can be assured of receiving non-duplicated prices that are fed at a rate that is cohesive with that trader's connection speed. The present invention is designed to conserve on bandwidth thereby increasing the likelihood that bandwidth will be available to receive desirable market information”

US Patent 8,301,546 to Schwarz et al, discloses, “A system and method are provided for modifying how market updates are provided in an electronic trading environment upon detecting one or more triggering events. One example method includes defining an event to be used to trigger modification of how market updates are provided to a client entity, receiving a market update from an electronic exchange, and, when the event is detected, modifying how the market update is provided to the client entity. As an example, the modification of how the market update is provided to the client entity may include providing less data in relation to market updates, and sending the market updates less frequently”.
3)  The closest prior art of record, US Patent 8,423,373 to Singer, discloses, “A client device coalesces data received from an exchange, and provides a client application such as a graphical user interface with the opportunity to process fewer, but up-to-date, data updates from an exchange when a large volume of prices becomes available. Accordingly, the trader can be assured of receiving updated information that are fed to the client applications at a rate that is cohesive with that client device's processing speed.
REASONS FOR PATENT ELIGIBILITY
Applicant’s arguments filed on 02/04/19 on pages 5-8, with respect to 35 USC 101 rejection, that the claims are not reciting an abstract idea are persuasive.
Even if the claims were considered to be abstract, the claims are reciting additional claim elements that are indicative of a practical application and are significantly more.
“coalescing, by the computing device, during a coalescing period, market data update messages of the plurality of market data update messages as they are received from the electronic exchange to generate coalesced market data, wherein the coalescing period represents a time interval during which coalescing will occur without sending updated market data to a trading device until the end of the time interval, wherein the coalescing period begins at a coalescing period start time and ends at a coalescing period end time”).
These are meaningful limitations that as an ordered combination that are more than mere instructions to apply the abstract idea using a computer and are more than generally linking the use of an the abstract idea to a particular technological environment or field of use and are indicative of a practical application. Further, as an ordered combination, the claims are also not well-understood, routine or conventional. For the reasons stated above, the claimed invention is 101 eligible.


                                                      CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        5/26/2021